Citation Nr: 0201651	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  94-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected residuals of 
fracture of the left (minor) humerus, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1955 to September 
1957.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 decision by the 
RO which denied an increased rating for the veteran's 
service-connected left shoulder disability, then rated 10 
percent disabling.  A personal hearing at the RO was held in 
October 1994.  

In March 1996, the Board denied the claim for increase, and 
the veteran appealed to The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  While the 
appeal was pending, the parties agreed to a joint motion to 
vacate the Board decision and remand for additional 
development.  The Court granted the joint motion in December 
1996.  The Board subsequently remanded the appeal to the RO 
for additional development in September 1997.  

By rating action in June 2000, the RO assigned an increased 
rating to 20 percent for the veteran's left shoulder 
disability, effective from August 28, 1992, the date of 
receipt of the veteran's claim for increase.  The appeal was 
then returned to the Board for appellate consideration.  In 
September 2000, the Board remanded the appeal to the RO for 
additional development consistent with the holding of the 
Court in DeLuca v. Brown, 8 Vet. App. 202 (1995).  


FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested 
principally by complaints of pain without more than objective 
or functional mild limitation of motion and without flail or 
false flail joint, fibrous union or neurological involvement.  

2.  The veteran's service-connected left arm disability is 
not shown to render the regular schedular criteria 
inapplicable.  

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected residuals of fracture of the left humerus 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.71a, Part 4, including Diagnostic Codes 
5203, 5200, 5201, 5202 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By rating action in August 1989, service connection was 
established for residuals of a fracture of the left humerus 
based on evidence that the veteran fractured his left arm in 
service and a post-service x-ray study showing an old, well-
healed fracture.  A 10 percent evaluation was assigned 
effective from October 8, 1988.  

VA medical records from the Brooklyn, New York VAMC, 
associated with the claims file in June 1993, show that the 
veteran was treated for various medical problems on several 
occasions from 1990 to 1993.  In March 1993, the veteran 
reported that he had been in two automobile accidents (in 
1968 and September 1999), and that he had headaches and pain 
in his cervical spine and left shoulder ever since.  X-ray 
studies of the left shoulder at that time showed an old 
fracture of the proximal portion of the humerus and 
degenerative changes at the acromioclavicular joint.  The 
glenohumeral joint appeared intact.  The records show no 
treatment or findings for any residuals of the left arm 
fracture.  

The veteran testified at a personal hearing at the RO in 
October 1994 that his left arm has been causing him problems 
ever since he was discharged from service, particularly over 
the last few years.  The veteran testified that he has 
difficulty lifting heavy objects with his left arm and that 
his left side is much weaker than the right.  

In a statement received in July 1996, the veteran indicated 
that he was unemployable because of ulcer and liver problems.  
He also indicated that he was scheduled to have surgery on 
both eyes.  

When examined by VA in February 1999, the veteran reported 
that he had pain and stiffness on motion of the left arm.  
The examiner indicated that the claims file was reviewed.  On 
examination, passive motion of the left shoulder was within 
normal limits and there was no weakness or fatigability.  
There was no evidence of instability of the left shoulder.  
The examiner indicated that there were no objective 
manifestations of functional impairment and no evidence that 
the veteran had impaired ability to execute skilled 
movements.  X-ray studies showed a deformity of the proximal 
humeral shaft likely secondary to an old fracture.  The 
shoulder joint itself was intact.  The diagnoses included 
status post fracture of the left humerus.  

VA EMG studies in March 1999 showed normal latencies, 
velocities, and amplitudes for motor testing.  Sensory 
testing of the median and ulnar nerves showed normal 
latencies and amplitudes, bilaterally.  Radial nerves showed 
normal latencies with borderline amplitude on the right.  
There was no evidence of spontaneous activity of C5-T1 
paraspinal, supraspinatus, or deltoids.  The impression was 
normal nerve conduction study of both upper extremities with 
no evidence of cervical radiculopathy.  

Copies of records from the Social Security Administration, 
received in May 2001 show that the veteran was denied 
disability benefits in February 1998.  The veteran applied 
for disability in October 1995, alleging an inability to work 
because of multiple disabilities, including peptic ulcer, 
poor vision, left shoulder and neck disabilities, and kidney 
and liver problems.  The decision noted, in pertinent part 
that examination of the veteran showed the size and shape of 
his shoulders were normal without focal tenderness.  Forward 
elevation of the left arm was to 100 degrees with abduction 
to 90 degrees.  Abduction was to 30 degrees with internal and 
external rotation to 40 degrees.  Muscle size and shape was 
normal in the left upper extremity with 4/5 power.  X-ray 
studies showed an old fracture of he humerus and degenerative 
changes of the acromioclavicular joint.  

VA outpatient records show that the veteran was seen for 
various conditions and for dental problems on numerous 
occasions from 1999 to 2001.  The records do not include any 
findings pertaining to the veteran's left shoulder.  

In July 2001, the veteran was afforded a VA peripheral nerves 
examination.  The examiner indicated that the claims folder 
was reviewed.  The examiner determined that there was no 
focal nerve dysfunction, and that no nerves were affected.  
The examiner recommended an orthopedic examination.

When afforded an orthopedic examination by VA in August 2001, 
the examiner indicated that the claims file had been 
reviewed.  The veteran complained of chronic pain in the left 
shoulder with stiffness in rainy weather.  The veteran 
reported that he was unable to lift or carry anything heavy 
without developing pain in his left shoulder.  He reported 
his last episode of dislocation of the shoulder in 1970.  On 
examination, there was no evidence of inflammatory arthritic 
symptoms.  Forward flexion and abduction of the left shoulder 
was from 0 to 170 degrees.  Internal rotation was to 90 
degrees with external rotation from 0 to 15 degrees.  The 
veteran lacked 25 degrees of external rotation.  There was no 
evidence of pain on motion and there was no additional 
limitation of motion due to pain.  X-ray studies showed a 
healed fracture of the left proximal humerus.  An MRI was not 
contributive but did showed degenerative joint disease of the 
spine.  The diagnoses included status post fracture of the 
left proximal humerus.  The examiner noted that there was no 
demonstrable pain or weakened movement of the left shoulder.  
The examiner indicated that while there may be some 
additional range of motion loss of the left shoulder in the 
future due to pain on use or during flare-ups, he could not 
specify the extent in terms of degrees.  The examiner 
described functional limitation as the veteran not being able 
to lift above his chest or throw from above shoulder level.  

Rating - In General

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
Court held that when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the claimant will apply.  The 
new Act provides that VA must assist in the development of 
compensation claims unless "no reasonable possibility" 
exists that such assistance would aid in substantiating the 
claim.  It also eliminates the well grounded claim 
requirement and contains expanded notice provisions.  The 
Board will apply the revised law and implementing regulations 
cited above, as they are clearly more favorable to the 
appellant's claim.  

It is evident that the RO has not yet had an opportunity to 
consider the above changes to the law and regulations.  See 
Bernard v. Brown, 4 Vet. App. 382 (1993).  In Bernard, the 
Court held as follows:  "When, as here, the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby."  
Bernard, 4 Vet. App. at 394.  In this case, the requirements 
of the new Act have been met.  The veteran has not alleged 
the presence of any additional medical evidence which would 
be pertinent to the claim of the rating to be assigned his 
left shoulder disability.  Additionally, through past actions 
of the RO, the veteran has been informed of the applicable 
criteria in this case.  As such, he has been essentially 
notified of what needs to be proven in order to qualify for a 
higher rating.  Furthermore, the Board remanded the appeal to 
the RO for additional development, and the veteran was 
afforded an additional period of time to submit evidence.  
Accordingly, it is concluded that the veteran would not be 
prejudiced by the Board proceeding with the adjudication of 
his claim for increase.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  

Analysis

The applicable criteria provide as follows:

§ 4.27 Use of diagnostic code numbers. 

The diagnostic code numbers appearing 
opposite the listed ratable disabilities 
are arbitrary numbers for the purpose of 
showing the basis of the evaluation 
assigned and for statistical analysis in 
the Department of Veterans Affairs, and 
as will be observed, extend from 5000 to 
a possible 9999.  Great care will be 
exercised in the selection of the 
applicable code number and in its 
citation on the rating sheet.  No other 
numbers than these listed or hereafter 
furnished are to be employed for rating 
purposes, with an exception as described 
in this section, as to unlisted 
conditions.  When an unlisted disease, 
injury, or residual condition is 
encountered, requiring rating by analogy, 
the diagnostic code number will be 
"built-up" as follows: The first 2 digits 
will be selected from that part of the 
schedule most closely identifying the 
part, or system, of the body involved; 
the last 2 digits will be "99" for all 
unlisted conditions.  This procedure will 
facilitate a close check of new and 
unlisted conditions, rated by analogy.  
In the selection of code numbers, 
injuries will generally be represented by 
the number assigned to the residual 
condition on the basis of which the 
rating is determined.  With diseases, 
preference is to be given to the number 
assigned to the disease itself; if the 
rating is determined on the basis of 
residual conditions, the number 
appropriate to the residual condition 
will be added, preceded by a hyphen.  
Thus, rheumatoid (atrophic) arthritis 
rated as ankylosis of the lumbar spine 
should be coded "5002-5289."  In this 
way, the exact source of each rating can 
be easily identified.  In the citation of 
disabilities on rating sheets, the 
diagnostic terminology will be that of 
the medical examiner, with no attempt to 
translate the terms into schedule 
nomenclature.  Residuals of diseases or 
therapeutic procedures will not be cited 
without reference to the basic disease.  
[Emphasis Added.]

38 C.F.R. Part 4, § 4.28 (2001).

When service connection was first granted for the shoulder 
disability, the veteran was evaluated under Diagnostic Code 
(DC) 5203.  When the RO granted the 20 percent rating for the 
shoulder disability, the disability was classified as 5203-
5202.  As noted above, 38 C.F.R. § 4.27 indicates that the 
veteran is currently rated under the residual disability or 
DC Code 5202.  

Diagnostic Code 5203 provides as follows:  

Clavicle or scapula, impairment of:  			    Major          
Minor
  Dislocation 
of.............................................................  20...........  
20   
  Nonunion of:  
    With loose 
movement.................................................  20...........  20   
    Without loose movement............................................  
10...........  10   
  Malunion 
of.................................................................  
10............  10   
  Or rate on impairment of function of contiguous joint.  

DC 5202 provides for a 70 percent rating for a minor 
extremity when there is impairment of the humerus manifested 
by loss of head (flail shoulder).  A 50 percent rating is 
provided for nonunion (false flail joint) of a minor 
extremity.  Fibrous union of a minor extremity shall be rated 
40 percent.  Recurrent dislocation at the scapulohumeral 
joint with frequent episodes and guarding of all movements or 
with infrequent episodes and guarding of movement at shoulder 
level, or malunion with marked or moderate deformity of a 
minor extremity shall be rated 20 percent.  

The veteran is currently assigned the highest schedular 
rating under DC 5203 for impairment of the (minor) clavicle 
or scapula.  In order for the veteran to receive a schedular 
evaluation greater than 20 percent under 5202, the evidence 
would have to demonstrate that he had fibrous union.  This is 
not the case.  X-rays have not demonstrated this finding.  

Another applicable code under which the veteran's service-
connected shoulder disabilities may be rated includes DC 5201 
which provides as follows:  

Arm, limitation of motion of:                                      
Major           Minor
  To 25° from 
side....................................................  40............  30   
  Midway between side and shoulder level................  30............  
20   
  At shoulder 
level....................................................  20............  20   

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2001).  

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation - the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation.  38 C.F.R. 
§ 4.71.  

Any actual limitation of actual shoulder motion does not more 
clearly approximate the criteria for a 30 percent rating 
under DC 5201 which contemplates limitation of motion of the 
arm from 25 degrees from the side.  The Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any 
applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this regard, the Board remanded this question to the RO to 
determine if the veteran had any additional functional 
impairment under DeLuca.  However, the examiner In August 
2001 noted that any functional loss due to pain on use and 
flareups may not be quantified in terms of degrees.  While, 
the examiner indicated that the veteran did have a functional 
limitation in that he could not lift from above the chest or 
above the shoulder, this does not equate to limitation of 
motions to 25 degrees from the side.  Also, other pertinent 
medical records do not document quantifiable functional loss 
so as to warrant a higher evaluation.  Accordingly, a higher 
rating based on functional loss is not warranted.

It is observed that the veteran has arthritis of the 
shoulder.  Under the Rating Schedule, the rating criteria for 
evaluating traumatic arthritis is set forth at 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2000).  Under that diagnostic 
code, traumatic arthritis is to be evaluated as degenerative 
arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups.  Where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  Note (1) to Diagnostic 
Code 5003 states that the 20 and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

The Board has considered whether a separate rating may be 
assigned under DC 5202 and under the criteria for arthritis 
which is based on limitation of motion.  However, the 20 
percent rating provided for in DC 5202 contemplates 
limitation of motion; e.g. "guarding of movement".  Thus, 
separate ratings would not be warranted under DC 5202 and the 
diagnostic code for limitation of motion as this would amount 
to pyramiding which is prohibited by applicable criteria.  
Pyramiding involves rating the same manifestation (in this 
case, limitation of motion) under different diagnostic codes.  
See 38 C.F.R. § 4.14 (2001).  In short, the veteran's 
principal manifestations of his disability are limitation of 
motion and pain, and these findings are contemplated in the 
rating to be assigned.  If he also had instability, a 
separate rating might be able to be assigned for this 
manifestation, but the veteran has not had any dislocations 
of his shoulder for more than 30 years.  Moreover, the 
veteran is neurologically intact, and no nerves are affected 
as a result of his shoulder disability.  Importantly, an EMG 
in 1999 was normal.  Thus, consideration of the disability 
under the criteria for neurological conditions is not 
appropriate.


Extraschedular Rating

VA regulations provide, in pertinent part, as follows:  

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.  

38 C.F.R. § 3.321(b)(1) (2001).  

In its June 2000 SSOC, the RO determined that the regular 
schedular standards were not inadequate so as to warrant 
application of an extraschedular rating for the veteran's 
left shoulder disability.  The Board concurs with the RO's 
determination.  The evidence of record does not show that the 
veteran has required frequent periods of hospitalization for 
his left shoulder disability, and there is no evidence in the 
claims file to suggest marked interference with employment as 
a result of the service-connected disability.  In this 
regard, the Board notes that the Social Security 
Administration concluded that the veteran's left shoulder 
disability did not cause more than mild impairment or render 
him unemployable.  Additionally, the record shows that the 
veteran reported the reason that he is unable to work was 
primarily because of ulcer, liver, and eye problems.  Thus, 
the evidence of record does not reflect any factor which 
takes the veteran's situation outside of the norm or which 
presents an exceptional case where his currently assigned 
disability rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Consequently, the Board finds that, based on the evidence of 
record, an "exceptional or unusual disability picture" does 
not exist to merit an increased rating in excess of 20 
percent for the veteran's left shoulder disability, and that 
the RO was correct in not submitting the veteran's claim to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for such consideration.  


ORDER

An increased rating for service-connected residuals of 
fracture of the left humerus is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

